                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

AMYIAH COHOON, a minor,
by and through her parents,
Richard Cohoon and Angela Cohoon,

       Plaintiff,
                                                            Case No. 2:20-CV-620-JPS
v.

JOSEPH KONRATH and CAMERON KLUMP,

       Defendants.



                        DECLARATION OF STEPHANIE WARREN



STATE OF WISCONSIN            )
                              ) ss.
MARQUETTE COUNTY              )

       I, STEPHANIE WARREN, being first duly sworn upon oath, deposes and states as

follows:

       1.      I am the Office Manager for the Marquette County Sheriff’s Office. As part of

my duties, I am responsible for preserving squad video and audio records of Deputies employed

with the Marquette County Sheriff’s Office. I base this Declaration on my personal knowledge

and review of Marquette County records.

       2.      I downloaded and preserved the video and audio recording from the March 27,

2020 incident that is the subject of this case. The procedure I followed to preserve this recording

was to locate and obtain from the Marquette County our Watchguard evidence system the squad




                                                1

            Case 2:20-cv-00620-JPS Filed 04/24/20 Page 1 of 2 Document 20
       video and audio recording relating to Patrol Sergeant Cameron Klump’s interaction with

the Cohoon family on the evening of March 27, 2020. I then exported this video and audio

recording from this evidence system and imported the information into my computer in order to

burn the data on to a DVD. Preservation of squad video and audio recordings is routinely done

in the Marquette County Sheriff’s Office and these recordings, including the March 27, 2020

recording, are maintained as routine and typical business records.

       3.      As Office Manager with the Marquette County Sheriff’s Office, I have been

trained in how to how to access and preserve Deputy squad video and audio. I did not modify or

alter the content of this video and audio recording in any way and do not have the ability to

modify the recording.

       4.      Attached hereto as Exhibit 2, is a true and correct copy of the squad video and

audio recording of the March 27, 2020 incident involving Patrol Sergeant Cameron Klump and

the Cohoon family. The video recording is 30:52 minutes long and also contains a date and

running time stamp located on the top portion of the recording.

       Pursuant to 28 U.S.C. Sec. 1746 I certify under penalty of perjury that the foregoing is

true and correct to the best of my knowledge.

                                             Executed this 22nd day of April, 2020.


                                             s/ Stephanie Warren
                                             STEPHANIE WARREN




                                                2

            Case 2:20-cv-00620-JPS Filed 04/24/20 Page 2 of 2 Document 20
